Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150832 & (53)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                    SC: 150832                        Richard H. Bernstein,
  In re McCONNELL/TRUE, Minors.                                     COA: 321878                                       Justices
                                                                    St. Clair CC Family Division:
                                                                    14-000039-NA

  _______________________________________/

         By order of March 25, 2015, we directed the Department of Human Services and
  invited the children’s lawyer-guardian ad litem to answer the application for leave to
  appeal the December 18, 2014 judgment of the Court of Appeals. On order of the Court,
  the answers having been received, the application for leave to appeal is again considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 10, 2015
         p0603
                                                                               Clerk